DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
  This Office Action is in response to an amendment filed on 8/24/2021. As directed by the amendment, claims 13-16 and 27 were canceled, claims 1, 4-5, 17, and 28-29 were amended, and no new claims were added. Thus, claims 1-12, 17-26 and 28-29 are pending for this application, and claims 11-12, 23-24 and 26 are withdrawn from consideration.
 
 Election/Restrictions
The application is in condition for allowance except for the presence of claims 11-12, 23-24, and 26, directed to Species B and C, non-elected without traverse. Accordingly, claims 11-12, 23-24 and 26 have been canceled.

EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brennan Swain on 9/7/2021.
The application has been amended as follows:  
In the claims:
In claim 8 line 1, “percussive massage device” in line 1 has been changed to --percussive therapy device--.
In claim 9 line 1, “percussive massage device” in line 1 has been changed to --percussive therapy device--.
In claim 10 line 1, “percussive massage device” in line 1 has been changed to --percussive therapy device--.

 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the percussive therapy device of claim 1 and the variable amplitude assembly of claims 17 and 28 such that, as recited in claim 1, the percussive therapy device comprises a counterweight that is rotatable about a first axis in a first direction and an opposite second direction, and a movable member that is movable with respect to the counterweight between a first position and a second position, wherein the movable member includes an offset shaft extending therefrom that defines a second axis that is parallel to the first axis, wherein the push rod assembly is operatively connected to the offset shaft, wherein the second axis is positioned closer to the first axis when the movable member is in the first position than when the movable member is in the second position, wherein the counterweight defines a length that includes a halfway point, and wherein the first axis is offset from the halfway point; and, as recited in claims 17 and 28, the variable amplitude assembly comprises a counterweight 
The closest prior art of record are: Hartmann (US 2005/0109137), Fuchs (DE 3633888), Feldmann (US 6,234,255), Danby (US 2015/0005682) and Hoffman (US 2013/0281897). 
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the percussive therapy device of claim 1 and the variable amplitude assembly of claims 17 and 28. Specifically, the prior art of record does not disclose as recited in claim 1, the percussive therapy device comprises a counterweight that is rotatable about a first axis in a first direction and an opposite second direction, and a movable member that is movable with respect to the counterweight between a first position and a second position, wherein the movable member includes an offset shaft extending therefrom that defines a second axis that is parallel to the first axis, wherein the push rod assembly is operatively connected to the offset shaft, wherein the second axis is positioned closer to the first axis when the movable member is in the first position than when the movable member is in the second position, wherein the counterweight defines a length that includes a halfway point, and wherein the first axis is offset from the halfway point; and, as recited in claims 17 and 28, the variable amplitude assembly comprises a counterweight that is rotatable about a first axis in a first direction and an opposite second direction, a movable member that is movable with respect .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785